Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 12/4/20.  As directed by the amendment, claims 1-22 and 45-66 have been cancelled and no claims have been amended nor added.  As such, claims 23-44 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10’’" and "11" have both been used to designate the elastic force.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both the handle support first end and the handle support second end and reference character “112” has been used to designate both the first direction and the second direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 13, 55, and 107.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the language “first pair of handle supports (15)(16) each have a length disposed between a handle support first end (17) and a handle support second end (18); however, figures 1-6 do not appear to show handle supports with a length between characters 17 and 18.  
Appropriate correction is required.

Claim Objections
Claims 23, 25, 27-28 are objected to because of the following informalities:  
Regarding claim 23, the language “said crossmember” (line 5) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –said cross member--.
Regarding claim 25, the language “a first threaded shaft first end and a first threaded shaft second end” (line 2-3) is objected to as the first and second ends of the first threaded shaft have already been set forth in claim 23; Examiner suggests amending to read –the first threaded shaft first end and the first threaded shaft second end--.
Regarding claim 27, the language “said crossmember” (line 3) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –said cross member--.
Regarding claim 27, the language “to rotates said second threaded shaft” (line 4-5) is objected to for a typographical/grammatical error; Examiner suggests amending to read –to rotate said second threaded shaft--.
Regarding claim 28, the language “a second threaded shaft first end and a second threaded shaft second end” (line 2-3) is objected to as the first and second ends of the first threaded shaft have already been set forth in claim 27; Examiner suggests amending to read –the second threaded shaft first end and the second threaded shaft second end--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally orthogonal” in claim 23 line 5 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to what qualifies, or does not qualify, as being generally orthogonal.
The term “generally orthogonal” in claim 27 line 3 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to what qualifies, or does not qualify, as being generally orthogonal.
Regarding claim 27, the language “said second follower movable along said first threaded shaft” (line 6-7) is unclear in light of the disclosure which sets forth that the second follower is movable along the second threaded shaft and not the first threaded shaft.
Claim 30, when read to be dependent on claim 23, recites the limitation "said second handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "said second handle support second ends" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "said first one" in line 3 and “said second one” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33, when claim 30 is read to be dependent on claim 23, recites the limitation "said second elastic member" in line 4, “said second inelastic member” in line 4, and “said second follower” in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "said first roller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24-26, 28-29, 31, 34-39, and 41-44 are rejected based on dependency on a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,869,807. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include each structural element and functional limitation as claimed however the patented claims are directed towards apparatus claims whereas the instant claims are method claims.  In arriving at the patented claims, the method claims currently claimed would necessarily be performed and thus any infringement on copending claims would result in infringement on the instant claims and vice versa.  For example, the method limitation “affixing a drive member to a first end portion of a drive shaft rotationally supported in a cross member having a first end opposite a second end” in instant claim 23 would necessarily be performed by the apparatus claim 1 which sets forth “a cross member having a first end opposite a second end” and “a drive member affixed to a first end portion of a drive shaft rotationally supported in said cross member”.  Similar reasons apply as to why the apparatus claims meets the other method limitations in the instant claims.
Instant claim 23 corresponds to patented claim 1.  Instant claims 24-38 correspond to patented claims 2-16.  Instant claims 39-40 correspond to patented claims 20-21.  Instant claims 41-43 correspond to patented claim 17-19.  Instant claim 44 correspond to patented claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nelson (WO 2013/070632), Pan (CN 2399054 Y), Holmstrom (1,400,547), Kitano (JP 2007-130327), Landis (3,583,396), Huang (2013/0109546), Morrison (2,219,138), Rieth (1,757,060), Broberg (2,219,086), and Tsai et al. (2002/0165073) are all directed towards similar massage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785